DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jason Kray on 5/3/2022.
Claim 1: A nasal implant delivery tool comprising:  
an inner handle including a loading chamber configured to receive a nasal implant; 
an outer handle, wherein the outer handle is configured to move axially relative to the inner handle, wherein the outer handle is configured to sheath a proximal end of the inner handle;
a needle extending distally from the inner handle, the needle having a central lumen and a distal opening; [[and]]
a push rod configured to move the nasal implant from the loading chamber, through the central lumen, and out the distal opening of the needle, wherein the push rod is coupled to the outer handle such that the push rod moves axially relative to the inner handle when the outer handle is moved axially relative to the inner handle; and
a first button and a second button on the outer handle,
wherein the first button is configured to be depressed to allow distal movement of the outer handle relative to the inner handle, and
wherein the second button is configured to be depressed to allow the outer handle to move proximally relative to the inner handle.

	Claim 2: The nasal implant delivery tool of claim 1, wherein a distal end of the needle includes a flat bevel tip.

	Claim 3: The nasal implant delivery tool of claim 1, wherein a distal end of the needle includes a sharpened tip.

	Claim 4: The nasal implant delivery tool of claim 3, wherein the sharpened tip includes two or more surfaces having a bevel of 50 degrees or less.

	Claim 5: The nasal implant delivery tool of any claim 1, wherein the outer handle is configured to move between a plurality of discrete locking positions relative to the inner handle.

	Claim 6: The nasal implant delivery tool of claim [[1]] 5, wherein the plurality of discrete locking positions comprise a distal deployed position, a primed position, and a proximal implant loading position.

Claim 7: The nasal implant delivery tool of claim 6, wherein the push rod is advanced distally such that the nasal implant is configured to be advanced partially [[our]] or completely past the distal opening of the needle when the outer handle is in the distal deployed position. 

	Claim 8: The nasal implant delivery tool of claim 6, wherein the central lumen of the needle is configured to hold the nasal implant therein when the outer handle is in the primed position.
Claim 9: The nasal implant delivery tool of claim 6, wherein the loading chamber is exposed when the outer handle is in the proximal implant loading position.

	Claim 10 has been canceled.

Claim 11: The nasal implant delivery tool of claim [[10]] 6, wherein the first button is configured to allow the outer handle to move from the primed position to the distal deployed position when the first button is depressed.

Claim 12: The nasal implant delivery tool of claim 11, wherein the first button includes a first locking feature configured to engage with a second locking feature on the inner handle to prevent the first button from being depressed when the outer handle is in the proximal implant loading position.

Claim 13: The nasal implant delivery tool of claim [[10]] 6, wherein the second button is configured to allow the outer handle to move from the primed position to the proximal implant loading position when the second button is depressed.

Claim 14: The nasal implant delivery tool of claim [[10]] 6, wherein at least one of the first button or the second button includes an engaging surface configured to engage with a corresponding engagement surface of the inner handle when the at least one of the first button or the second button is not depressed.

Claim 15: The nasal implant delivery tool of claim 14, wherein the at least one of the first button or the second button is configured to move the engaging surface when the at least one of the first button or the second button is depressed such that the engaging surface disengages with the corresponding engagement surface of the inner handle to allow relative movement between the inner handle and the outer handle.

Claim 16: The nasal implant delivery tool of claim 1, further comprising an implant orientation indicator configured to indicate an orientation of the nasal implant within the nasal implant delivery tool.

Claim 17: The nasal implant delivery tool of claim 16, wherein the implant orientation indicator includes a first arm projecting from the nasal implant delivery tool in a first direction and a second arm projecting from the nasal implant delivery tool in a second direction.

Claim 18: The nasal implant delivery tool of claim 17, wherein the first arm and the second arm of the implant orientation indicator define a plane that is substantially similar to a plane formed by a first arm and a second arm of the nasal implant in [[the]] a deployed configuration of the nasal implant.

Claim 19: The nasal implant delivery tool of claim 1, wherein the needle includes a low friction coating on an external surface of the needle.

Claim 20: The nasal implant delivery tool of claim 19, wherein the low friction coating comprises PTFE, silicone, or poly(p-xylylene).

Claim 21: The nasal implant delivery tool of claim 1, wherein the needle includes banded markings at various positions along the needle.

Claim 22: The nasal implant delivery tool of claim 1, wherein the central lumen of the needle includes a portion having a non-circular cross-section.

Claim 23 has been canceled. 

Claim 24: The nasal implant delivery tool of claim 1, wherein the outer handle includes a grip configured to be manually held by a user.
 
	New claim 42: A nasal implant delivery system comprising:  
a nasal implant; and
a nasal implant delivery tool comprising:
an inner handle including a loading chamber configured to receive the nasal implant; 
an outer handle, wherein the outer handle is configured to move axially relative to the inner handle, wherein the outer handle is configured to sheath a proximal end of the inner handle;
a needle extending distally from the inner handle, the needle having a central lumen and a distal opening; 
a push rod configured to move the nasal implant from the loading chamber, through the central lumen, and out the distal opening of the needle, wherein the push rod is coupled to the outer handle such that the push rod moves axially relative to the inner handle when the outer handle is moved axially relative to the inner handle,
an implant orientation indicator configured to indicate an orientation of the nasal implant within the nasal implant delivery tool, 
wherein the implant orientation indicator includes a first arm projecting from the nasal implant delivery tool in a first direction and a second arm projecting from the nasal implant delivery tool in a second direction, and
wherein the first arm and the second arm of the implant orientation indicator define a plane that is substantially similar to a plane formed by a first arm and a second arm of the nasal implant in a deployed configuration of the nasal implant.


Allowable Subject Matter
Claims 1-9, 11-22, 24 and 42 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose or render obvious the combination of features as claimed. In particular, the prior art of record fails to disclose a first button and a second button on the outer handle, wherein the first button is configured to be depressed to allow distal movement of the outer handle relative to the inner handle, and wherein the second button is configured to be depressed to allow the outer handle to move proximally relative to the inner handle (claim 1) and also, fails to disclose a nasal implant and an implant orientation indicator configured to indicate an orientation of the nasal implant within the nasal implant delivery tool, wherein the implant orientation indicator includes a first arm projecting from the nasal implant delivery tool in a first direction and a second arm projecting from the nasal implant delivery tool in a second direction, and wherein the first arm and the second arm of the implant orientation indicator define a plane that is substantially similar to a plane formed by a first arm and a second arm of the nasal implant in a deployed configuration of the nasal implant (claim 42). 
The prior art of record of Wiegerinck (US Patent No. 5,405,324) discloses everything in claims 1 and 42 including an inner handle (8) (Figures 1-3) having a loading chamber (3), an outer handle (10) that is configured to move axially relative to the inner handle (Figures 2-3), a needle (1) extending distally from the inner handle and a push rod (7) coupled to the outer handle (Figures 2-3) but fails to disclose a first button and a second button on the outer handle, wherein the first button is configured to be depressed to allow distal movement of the outer handle relative to the inner handle, and wherein the second button is configured to be depressed to allow the outer handle to move proximally relative to the inner handle (claim 1) and also, fails to disclose a nasal implant and an implant orientation indicator configured to indicate an orientation of the nasal implant within the nasal implant delivery tool, wherein the implant orientation indicator includes a first arm projecting from the nasal implant delivery tool in a first direction and a second arm projecting from the nasal implant delivery tool in a second direction, and wherein the first arm and the second arm of the implant orientation indicator define a plane that is substantially similar to a plane formed by a first arm and a second arm of the nasal implant in a deployed configuration of the nasal implant (claim 42)
The limitations as stated above in claims 1 and 42 have divergent structures as such they would not be obvious to modify. Additionally, no other references, or reasonable combination thereof, could be found which discloses or suggests these features in combination with other limitations in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAJID JAMIALAHMADI whose telephone number is (571) 270-0172. The examiner can normally be reached on Monday-Friday 7am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAJID JAMIALAHMADI/Primary Examiner, Art Unit 3771